DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on May 5, 2022.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-12, 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gray et al. U.S. Patent Number 10,504,513 B1 (hereinafter Gray).

As per claims 8, Gray discloses a device (see second participating device 110 receiving audio data via microphone on column 7 line 35-40), comprising:
at least one processor (see processors 708 on column 27 line 9-12); and 
a memory (see memories 716 on column 27 line 39-42) including instructions that, when executed by the at least one processor, cause the at least one processor to: 
receiving a voice request for content (see participating device receiving a user speech request to play content “Alexa, play ContentTitle” on column7 line 19-29), the device being associated with a first user account, a second user account (see users 102(1) 102(2) to 102(u) on column 6 line 24-28 with their own particular user accounts on column 21 line 33-39) and a default account (see mix-use situation with participating devices associated with different user account on column 11 line 4-10 and see identify as set of users who as associated with a particular participating device on column 13 line 33-36 and see default account as prior designation user account on column 11 line 38-42); 
determining that the voice request corresponds to the first user account (see identify user 102 through voice on column 11 line 50-57 and see determining particular user account associated with the user on column 13 line 23-35); 
determining (see determining user accounts speechlet data 150, or content available to user account on column 12 line 46-57), that the content is unavailable via the first user account (see determining user account has content such as songs not available through an audio streaming service that the particular user account is associated with on column 21 line 33-42); and 
providing, in response to determining that the content is unavailable via the first user account (see determining user account has content such as songs not available through an audio streaming service that the particular user account is associated with on column 21 line 33-42), the content via at least one of the second user account or the default account (see merge and using different available contents associated with different participating accounts on column 11 line 21-29 and see selecting user account with prior designation, or default account as claimed, is used on column 11 line 37-42).

As per claims 9, 16, Gray discloses the device of claim 8, wherein the device provides the content via the second user account based on a determination that the content is available via the second user account (see determining that second user account has the particular speechlet or content as claimed accessible to that account on column 23 line 39-48).

As per claims 10, 17, Gray discloses the device of claim 8, wherein the device provides the content via the default account based on a determination that the content is unavailable via the second user account (see determining speechlet content not available through a particular account associated with such as second user account on column 21 line 38-42 and selecting the prior designation user account, or default account as claimed, with accessible speechlet content on column 11 line 38-42).

As per claims 11, 15, Gray discloses the device of claim 8, wherein the second user account corresponds to an owner of the device (see user 102(2), or second user with associating account, participating with a second participating voice activated device 110 on column 6 line 24-25 and Figure 1).

As per claims 12, 18, Gray discloses the device of claim 8, wherein determining that the voice request corresponds to the first user account comprises determining that the voice request corresponds to the first user account based on a voice profile associated with the first user account (see identify user based on characteristics of the voice such as pitch, temp, and so forth, or voice profile as claimed, on column 11 line 50-60).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. U.S. Patent Number 10,504,513 B1 (hereinafter Gray), and further in view of Queru U.S. Patent Number 9,058,189 B1 (hereinafter Queru).

As per claims 1, Gray discloses a method, comprising: 
receiving, by a device (see second participating device 110 receiving audio data via microphone on column 7 line 35-40), a voice request for content (see participating device receiving a user speech request to play content “Alexa, play ContentTitle” on column 7 line 19-29), the device being associated with a first user account, a second user account (see users 102(1) 102(2) to 102(u) on column 6 line 24-28 with their own particular user accounts on column 21 line 33-39) and a default account (see mix-use situation with participating devices associated with different user account on column 11 line 4-10 and see identify as set of users who as associated with a particular participating device on column 13 line 33-36 and see default account as prior designation user account on column 11 line 38-42); 
determining, by the device, that the voice request corresponds to the first user account (see identify user 102 through voice on column 11 line 50-57 and see determining particular user account associated with the user on column 13 line 23-35); 
determining, by the device (see determining user accounts speechlet data 150, or content available to user account on column 12 line 46-57), that the content is unavailable via the first user account (see determining user account has content such as songs not available through an audio streaming service that the particular user account is associated with on column 21 line 33-42); and 
providing, by the device and in response to determining that the content is unavailable via the first user account (see determining user account has content such as songs not available through an audio streaming service that the particular user account is associated with on column 21 line 33-42), the content via at least one of the second user account or the default account (see merge and using different available contents associated with different participating accounts on column 11 line 21-29 and see selecting user account with prior designation, or default account as claimed, is used on column 11 line 37-42).

Gray do not teach expressly: receiving, by the device, another voice request for another content, the other voice request corresponding to the first user account, wherein the other content is available via the first user account and at least one of the second user account or the default account; and
providing, by the device, the other content via the first user account instead of via the at least one of the second user account or the default account.
Queru teaches: receiving, by the device, another voice request for another content, the other voice request corresponding to the first user account (see receiving user request to launch application using one or more other user accounts associated with the user on column 5 line 25-35), wherein the other content is available via the first user account and at least one of the second user account or the default account (see determining appropriate user account to launch the application on column 5 line 32-36); and
providing, by the device, the other content via the first user account instead of via the at least one of the second user account or the default account (see determining the account to select based on criteria such as contents available associated with the application on each user account on column 6 line 35-41).
Gray and Queru are analogous art because they are from the same field of endeavor, account content sharing system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to determining the corresponding account to provide content.  The motivation for doing so would have been able to use criteria to determining the most suitable account to provider requested user content (see column 6 line 35-45 in Queru).
Therefore, it would have been obvious to combine Gray and Queru for the benefit of providing content available via the first user account instead of via the at least one of the second user account or default account to obtain the invention as specified in claim 1.


As per claim 2, Gray and Queru disclose the method of claim 1, wherein the device provides the content via the second user account based on a determination that the content is available via the second user account (see determining that second user account has the particular speechlet or content as claimed accessible to that account on column 23 line 39-48 in Gray).

As per claim 3, Gray and Queru disclose the method of claim 1, wherein the device provides the content via the default account based on a determination that the content is unavailable via the second user account (see determining speechlet content not available through a particular account associated with such as second user account on column 21 line 38-42 and selecting the prior designation user account, or default account as claimed, with accessible speechlet content on column 11 line 38-42 in Gray).

As per claim 4, Gray and Queru disclose the method of claim 1, wherein the second user account corresponds to an owner of the device (see user 102(2), or second user with associating account, participating with a second participating voice activated device 110 on column 6 line 24-25 and Figure 1 in Gray).

As per claim 5, Gray and Queru disclose the method of claim 1, wherein determining that the voice request corresponds to the first user account comprises determining that the voice request corresponds to the first user account based on a voice profile associated with the first user account (see identify user based on characteristics of the voice such as pitch, temp, and so forth, or voice profile as claimed, on column 11 line 50-60 in Gray).





Claims 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. U.S. Patent Number 10,504,513 B1 (hereinafter Gray), and further in view of Goodspeed et al. U.S. Patent Number 10,242,227 B1 (hereinafter Goodspeed).

As per claims 14, 20, Gray do not disclose expressly: wherein the determining is based on an availability of the content within a cloud-based library of content associated with the first user account.
Goodspeed teaches: wherein the determining is based on an availability of the content within a cloud-based library of content associated with the first user account (see host device of the content provider library is implemented on a cloud hosting service on column 22 line 53-64).
Gray and Goodspeed are analogous art because they are from the same field of endeavor, account content sharing system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use cloud based content providing system.  The motivation for doing so would have been able to access account information of the users via cloud network (see column 22 line 53-64 in Goodspeed).
Therefore, it would have been obvious to combine Gray and Goodspeed for the benefit of using cloud-based library to obtain the invention as specified in claims 14, 20.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. U.S. Patent Number 10,504,513 B1 (hereinafter Gray), and further in view of Queru U.S. Patent Number 9,058,189 B1 (hereinafter Queru), and further in view of Goodspeed et al. U.S. Patent Number 10,242,227 B1 (hereinafter Goodspeed).

As per claim 7, Gray do not disclose expressly: the method of claim 1, wherein the determining is based on an availability of the content within a cloud-based library of content associated with the first user account.
Goodspeed teaches the method of claim 1, wherein the determining is based on an availability of the content within a cloud-based library of content associated with the first user account (see host device of the content provider library is implemented on a cloud hosting service on column 22 line 53-64).
Gray and Goodspeed are analogous art because they are from the same field of endeavor, account content sharing system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use cloud based content providing system.  The motivation for doing so would have been able to access account information of the users via cloud network (see column 22 line 53-64 in Goodspeed).
Therefore, it would have been obvious to combine Gray and Queru and Goodspeed for the benefit of using cloud-based library to obtain the invention as specified in claims 7.


Allowable Subject Matter
Claims 6, 13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments, see Remark on page 6, filed May 5, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Queru U.S. Patent Number 9,058,189 B1 (hereinafter Queru).

As per claim 1, Gray do not teach expressly: receiving, by the device, another voice request for another content, the other voice request corresponding to the first user account, wherein the other content is available via the first user account and at least one of the second user account or the default account; and
providing, by the device, the other content via the first user account instead of via the at least one of the second user account or the default account.
Queru teaches: receiving, by the device, another voice request for another content, the other voice request corresponding to the first user account (see receiving user request to launch application using one or more other user accounts associated with the user on column 5 line 25-35), wherein the other content is available via the first user account and at least one of the second user account or the default account (see determining appropriate user account to launch the application on column 5 line 32-36); and
providing, by the device, the other content via the first user account instead of via the at least one of the second user account or the default account (see determining the account to select based on criteria such as contents available associated with the application on each user account on column 6 line 35-41).
Gray and Queru are analogous art because they are from the same field of endeavor, account content sharing system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to determining the corresponding account to provide content.  The motivation for doing so would have been able to use criteria to determining the most suitable account to provider requested user content (see column 6 line 35-45 in Queru).
Therefore, it would have been obvious to combine Gray and Queru for the benefit of providing content available via the first user account instead of via the at least one of the second user account or default account to obtain the invention as specified in claims 1.


Applicant’s arguments, see Remarks on page 6, filed May 5, 2022, with respect to 103 rejections of claims 6, 13, 19, have been fully considered and are persuasive.  The 103 rejections of claims 6, 13, 19 has been withdrawn. 

Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive. As per claims 8, 15, the applicant asserts that cited reference do not disclose expressly: determine that the content is unavailable via the first user account” and “provide, in response to determining that the content is unavailable via the first user account, the content via at least one of the second user account or the default account” (see Remarks on page 7-8).  The examiner respectfully disagrees.
Gray discloses: determining (see determining user accounts speechlet data 150, or content available to user account on column 12 line 46-57), that the content is unavailable via the first user account (see determining user account has content such as songs not available through an audio streaming service that the particular user account is associated with on column 21 line 33-42); and 
providing, in response to determining that the content is unavailable via the first user account (see determining user account has content such as songs not available through an audio streaming service that the particular user account is associated with on column 21 line 33-42), the content via at least one of the second user account or the default account (see merge and using different available contents associated with different participating accounts on column 11 line 21-29 and see selecting user account with prior designation, or default account as claimed, is used on column 11 line 37-42).
Gray teaches checking if user account has content access to a song that is not available (see column 21 line 37-42).
Gray teaches use other user accounts to provide the contents unavailable using mixed-used scenarios (see column 11 line 30-41).  Gray teaches providing content using other user accounts if first user account do not have access to requested content as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451